Citation Nr: 1719827	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals, right wrist fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1982 to May 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Thereafter, in March 2013, the Board denied the Veteran's claim for a compensable disability rating for residual scars of the right wrist and forearm and reopened her claim for service connection for a low back disorder.  The Board's decision also remanded the low back disorder claim along with the Veteran's claims for service connection for a cervical spine disorder and for a rating in excess of 10 percent for residuals of a right wrist fracture for additional development.

Following the Board's March 2013 decision, the Agency of Original Jurisdiction (AOJ) issued a rating decision in April 2016 granting service connection for degenerative disc disease of the lumbosacral spine with an evaluation of 10 percent effective February 29, 2008, and for degenerative disc disease of the cervical spine with an evaluation of 10 percent effective February 29, 2008.  The Veteran has not filed a notice of disagreement in regard to any appealable determination made in the April 2016 rating decision, including the schedular ratings or effective dates assigned for her low back and cervical spine disabilities.  Thus, those two issues are no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

While the Board regrets the additional delay, a remand is necessary to adequately rate the Veteran's right wrist disability.

Pursuant to the Board's March 2013 remand, the Veteran was afforded a VA examination in November 2014.  However, another remand is required in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The Court further found that, if possible, the VA examiner should also include range of motion measurements of the opposite undamaged joint.  Thus, while the Veteran has been afforded VA examinations in connection with her increased rating claim, they do not meet the Court's requirements under Correia.  As such, an additional VA examination is required in this case for the Veteran's right wrist disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity and all manifestations associated with her service-connected right wrist disability.  The claims file must be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing and evaluations should be completed and the examiner must identify all symptomatology associated with the right wrist disability.

The examiner is asked to address the following:

(A)  Provide the range of motion in degrees for the Veteran's right wrist as well as her undamaged left wrist.  In so doing, the examiner should test the Veteran's ranges of motion (palmar flexion, dorsiflexion, ulnar and radial deviation) in active motion, passive motion, weight-bearing, and nonweight-bearing and notate them in degrees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why in the report.

(B)  The examiner is also specifically requested to address in the examination report whether favorable or unfavorable ankylosis is shown.  If favorable ankylosis is found, the degree of dorsiflexion should be identified.  The examiner should also specifically determine if the Veteran has unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation, or in any other position, except favorable.

(C)  The examiner should further determine whether the right wrist disability exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right wrist is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  Finally, the examiner should specifically comment on the extent of functional impairment due to pain and weakness with use and on flare-up, and should describe the impact of the wrist disability on occupational functioning.
A complete rationale for all opinions expressed should be provided.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why such an opinion cannot be offered.

2.  Readjudicate the claim on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and her representative a Supplemental Statement of the Case and provide an opportunity to respond..

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


